                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

SYAQUA AMERICAS, INC., a
Florida corporation,

            Plaintiff,

v.                                 Case No:      2:20-cv-736-JES-MRM

AMERICAN MARICULTURE, INC.,
a Florida corporation,
AMERICAN PENAEID, INC., a
Florida corporation, ROBIN
PEARL, ADVANCED HATCHERY
TECHNOLOGY, INC., CHARLES
T. TUAN, JINYUAN WU and
BERRY AMRU EMIRZA,

            Defendants.



                            OPINION AND ORDER

     This matter comes before the Court on review of defendants

American Mariculture, Inc., American Penaeid, Inc., and Robin

Pearl’s Motion to Dismiss the Amended Complaint (Doc. #64) filed

on December 7, 2020.       Plaintiff filed a Response in Opposition

(Doc. #67) on December 21, 2020.        For the reasons set forth below,

the motion is granted in part and denied in part as moot.

                                       I.

     Plaintiff Syaqua Americas, Inc. initiated this matter in

September   2020   and    filed   an   Amended    Verified   Complaint   for

Injunctive and Other Relief Including Declaratory Judgment (Doc.

#27) (“Amended Verified Complaint”) on October 16, 2020 against
defendants American Mariculture, Inc. (“AMI”), American Penaeid,

Inc. (“API”), Robin Pearl (“Pearl”), Advanced Hatchery Technology,

Inc., Charles T. Tuan, Jinyuan Wu, and Berry Amru Emirza.                     Boiled

down to the essentials, the Amended Verified Complaint alleges

plaintiff developed genetically engineered broodstock shrimp and

entered into agreements with several defendants to farm the shrimp

for eventual sale to markets in Asia.                Plaintiff alleges these

defendants     and/or      their     agents     breached       the        agreements,

misappropriated      the   genetic    material,      and     created       their   own

genetic lines of shrimp.

      Plaintiff asserts the following claims amongst the various

defendants: (1) trade secret misappropriation in violation of 18

U.S.C. § 1836; (2) trade secret misappropriation in violation of

§   688.002   et   seq.,   Fla.    Stat.;     (3)   breach    of    contract;      (4)

declaratory relief under 28 U.S.C. § 2201; (5) constructive trust;

(6) unfair competition in violation of 15 U.S.C. § 1125; (7) unfair

competition in violation of § 501.201 et seq., Fla. Stat.; (8)

conspiracy;        (9)     tortious         interference       with         business

expectancy/prospective        economic         advantage;          (10)     tortious

interference with a contract; and (11) breach of the duty of good

faith and fair dealing.       (Id. pp. 59-79.)

      On December 7, 2020, AMI, API, and Pearl (collectively, “the

AMI defendants”) filed the motion currently before the Court.

(Doc. #64.)    In it, the AMI defendants argue, inter alia, that the



                                        2
Amended Verified Complaint should be dismissed because it is a

shotgun pleading prohibited by Rule 8 of the Federal Rules of Civil

Procedure.   (Id. pp. 5-11.)   Because the Court agrees, the Amended

Verified Complaint will be dismissed with leave to amend and the

AMI defendants’ remaining arguments for dismissal will be denied

without prejudice as moot.

                                 II.

     Federal Rule of Civil Procedure 8(a)(2) requires that a

complaint contain a “short and plain statement of the claim showing

that the pleader is entitled to relief.”    Fed. R. Civ. P. 8(a)(2).

Shotgun pleadings violate Rule 8 by “fail[ing] to one degree or

another . . . to give the defendants adequate notice of the claims

against them and the grounds upon which each claim rests.”   Weiland

v. Palm Beach Cnty. Sheriff’s Off., 792 F.3d 1313, 1323 (11th Cir.

2015) (defining the four types of shotgun pleadings). 1   Courts in


     1 The four “rough types or categories” of shotgun pleadings
identified by the Eleventh Circuit in Weiland are:
The most common type—by a long shot—is a complaint containing
multiple counts where each count adopts the allegations of all
preceding counts, causing each successive count to carry all that
came before and the last count to be a combination of the entire
complaint. The next most common type, at least as far as our
published opinions on the subject reflect, is a complaint that
does not commit the mortal sin of re-alleging all preceding counts
but is guilty of the venial sin of being replete with conclusory,
vague, and immaterial facts not obviously connected to any
particular cause of action. The third type of shotgun pleading is
one that commits the sin of not separating into a different count
each cause of action or claim for relief. Fourth, and finally,
there is the relatively rare sin of asserting multiple claims


                                  3
the     Eleventh     Circuit     have     little      tolerance        for     shotgun

pleadings.    See generally Jackson v. Bank of Am., N.A., 898 F.3d

1348,     1357-58    (11th     Cir.     2018) (detailing     the       unacceptable

consequences of shotgun pleading).                 A district court has the

“inherent authority to control its docket and ensure the prompt

resolution of lawsuits,” which includes the ability to dismiss a

complaint on shotgun pleading grounds.             Weiland, 792 F.3d at 1320.

In a case where a party files a shotgun pleading, a court “should

strike the [pleading] and instruct counsel to replead the case—if

counsel could in good faith make the representations required

by Fed. R. Civ. P. 11(b).”            Jackson, 898 F.3d at 1357-58 (citation

omitted).

       While Rule 8(a)(2) does not impose a page or paragraph limit,

“courts often emphasize the unwieldy length of shotgun pleadings,

as well as the number of counts they set forth, primarily because

such      features     tend     to       contribute     to      the      pleadings’

unintelligibility.”          Jones Creek Invs., LLC v. Columbia Cnty.,

Ga., 2011 WL 7446782, *3 (S.D. Ga. Dec. 9, 2011).                            Here, the

Amended    Verified    Complaint        “reads   more    like     an    evidentiary

narrative than a pleading contemplated by the notice pleading



against multiple defendants without specifying which of the
defendants are responsible for which acts or omissions, or which
of the defendants the claim is brought against.
Weiland, 792 F.3d at 1321-23.



                                          4
standard.” Kelsey v. United States, 2018 WL 7021613, *9 n.11 (M.D.

Fla. Dec. 14, 2008).

     The Amended Verified Complaint is eighty-two pages long,

contains 378 paragraphs, and asserts eleven claims against various

defendants. 2   The first of the claims does not begin until page

fifty-nine at paragraph 269.     (Doc. #27, p. 59.)        The preceding

268 paragraphs of introductory allegations are then incorporated

by reference into each of the eleven counts, and several counts

incorporate numerous other paragraphs alleged in previous counts.

(Id. ¶¶ 269, 287, 305, 322, 326, 328, 341, 349, 361, 367, 372.)

The Amended Verified Complaint also adopts and incorporates “the

relevant   information,   statements,   and   documents”   contained   in

several pleadings and exhibits filed in a separate case currently

before the Court.   (Id. ¶ 62 (citing Primo Broodstock, Inc. v. Am.

Mariculture, Inc., No. 2:17-cv-9-FtM-29CM)).       This alone accounts

for nearly 500 additional pages of incorporated information, to go

along with the nearly 500 pages of exhibits attached to the Amended

Verified Complaint.    To say it is burdensome to determine which

allegations in the Amended Verified Complaint are relevant to each


     2 At least one of the claims is not a standalone cause of
action but instead is a remedy. See Allyn v. CNL Lifestyle Props.,
Inc., 2013 WL 6439383, *7 (M.D. Fla. Nov. 27, 2013) (“A
constructive trust is a remedy and not a cause of action.”);
Collinson v. Miller, 903 So.2d 221, 228 (Fla. 2d DCA 2005) (“A
constructive trust . . . is not a traditional cause of action; it
is more accurately defined as an equitable remedy.”).



                                  5
of the claims is an understatement. 3   See Kremer v. Lysich, 2020

WL 9454951, *4 (M.D. Fla. June 12, 2020) (“[E]ven if the Court

were to consider the 153 introductory allegations as if they were

incorporated into each count, Plaintiff’s method of pleading still

impermissibly leaves the Court with the onerous task of sifting

through the unwieldy introduction in search of the allegations

which support each cause of action against each Defendant.” (marks

and citation omitted)); Streeter v. City of Pensacola, 2007 WL

809786, *2 (N.D. Fla. Mar. 15, 2007) (“As currently drafted,

the unwieldy and verbose second amended complaint clearly does not

present a ‘short and plain statement’ of plaintiffs’ claims, as

required by Rule 8. . . . It often repeats the same or similar

allegations within a single count and also-again and again-repeats

such allegations in subsequent counts of the complaint.   Not only

does such pleading make it difficult for defendants to fashion a

response but it also forces the court to waste precious judicial

resources in an effort to determine which facts are material to

plaintiffs’ claims.”). 4


     3 The Court is skeptical of plaintiff’s suggestion that every
incorporated allegation is germane to every claim. (Doc. #67, p.
6.)   For example, the Court doubts the history of the shrimp
farming industry is relevant to all of the claims alleged in the
Amended Verified Complaint. (Doc. #27, ¶¶ 22-34, 269, 287, 305,
322, 326, 328, 341, 349, 361, 367, 372.)
     4 The Amended Verified Complaint also contains numerous
allegations that appear immaterial when alleged in each claim.
For example, the pleading provides in-depth backgrounds on the


                                6
     “Brevity is the soul of wit.”     Yeyille v. Miami Dade Cnty.

Pub. Schs., 643 F. App’x 882, 884 (11th Cir. 2016).   “In pleading,

as in many aspects of life, quality matters more than quantity.”

Lawrie v. Ginn Dev. Co., LLC, 656 F. App’x 464, 465 (11th Cir.

2016).   Bearing these maxims in mind, plaintiff’s next complaint

should limit the introductory allegations to those necessary under

Rule 8, eliminate all immaterial and irrelevant allegations, and

reduce the number of times in which prior allegations are re-

alleged and re-asserted.      Furthermore, if plaintiff insists on

referring to the Primo case in the next complaint, the Court

recommends for the sake of clarity that plaintiff refrain from

describing defendants AMI, API and Pearl as “the Primo Defendants.”

Given there are no parties in this matter named “Primo,” such a

designation only adds unnecessary confusion. 5

     Accordingly, it is now

     ORDERED:




shrimp farming industry and genetic engineering in shrimp
breeding, company information regarding plaintiff and the
defendants, and the factual allegations relevant in the Primo case.
(Doc. #27, ¶¶ 22-62.) Providing such information and then re-
incorporating it into each count contributes to the prolix nature
of the Amended Verified Complaint.
     5 Such confusion is demonstrated by the Amended Verified
Complaint’s continual use of “Primo Defendants” to describe
defendants AMI, API and Pearl until Count Ten, when they are
referred to as “the AMI Defendants.” (Doc. #27, p. 79.)



                                  7
     Defendants   American   Mariculture,   Inc.,   American      Penaeid,

Inc., and Robin Pearl’s Motion to Dismiss the Amended Complaint

(Doc. #64) is GRANTED in part and DENIED in part as moot.              The

Amended   Verified   Complaint   for   Injunctive   and   Other    Relief

Including Declaratory Judgment (Doc. #27) is dismissed without

prejudice to filing a Second Amended Verified Complaint within

FOURTEEN (14) DAYS of this Opinion and Order.

     DONE AND ORDERED at Fort Myers, Florida, this        24th      day of

June, 2021.




Copies:
Parties of record




                                   8
